Appeal from a *867judgment of the County Court of Chemung County (Castellino, J.), rendered October 15, 1992, upon a verdict convicting defendant of the crimes of coercion in the first degree and unlawful imprisonment in the first degree.
As a result of his participation in a prison uprising at Southport Correctional Facility in Chemung County, defendant was tried and convicted of coercion in the first degree and unlawful imprisonment in the first degree. He was subsequently sentenced as a second felony offender to concurrent terms of imprisonment of SVz to 7 years for the coercion conviction and IV2 to 3 years for the unlawful imprisonment conviction. On this appeal, defendant claims that the coercion conviction was not supported by legally sufficient evidence, County Court erred in certain of its evidentiary rulings and the sentence he received for the coercion conviction was harsh and excessive.
The People having established that the pretrial identification procedure was not unduly suggestive, we find no error in County Court’s denial of defendant’s motion to suppress identification testimony at trial. Nor did County Court commit prejudicial error in allowing the admission of an accurate copy of a video tape of the incident at issue. We also find that defendant’s conviction of coercion in the first degree was supported by legally sufficient evidence and was not against the weight of the evidence. Finally, given defendant’s prior criminal record and the circumstances surrounding the commission of the crimes, we find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.